Citation Nr: 1030643	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 
23, 2008 and in excess of 10 percent since July 23, 2008 for left 
wrist synovial cyst.

2.  Entitlement to an initial compensable rating for bilateral 
pes planus.

3.  Entitlement to an initial compensable rating prior to October 
17, 2007 and in excess of 10 percent since October 17, 2007 for 
left foot hallux valgus status post bunionectomy.

4.  Entitlement to an initial compensable rating prior to August 
21, 2006 and in excess of 10 percent since August 21, 2006 for 
degenerative disc disease of the cervical spine.

5.  Entitlement to an initial compensable rating for mild nuclear 
sclerotic cataracts and vitreous.

6.  Entitlement to an initial compensable rating for residuals of 
nasal septum surgery.

7.  Entitlement to an initial compensable rating prior to July 
23, 2008 and in excess of 10 percent since July 23, 2008 for 
residuals of right Achilles tendon surgery.

8.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.

9.  Entitlement to an initial rating in excess of 10 percent for 
a scar on the forehead.

10.  Entitlement to an initial compensable rating for a scar on 
the underside of the nose.

11.  Entitlement to an initial compensable rating for a scar on 
the left nostril.

12.  Entitlement to an initial compensable rating for a scar on 
the right rib area.

13.  Entitlement to an initial compensable rating for a scar on 
the right great toe.

14.  Entitlement to an initial compensable rating for a scar on 
the right second toe.

15.  Entitlement to an initial compensable rating for a scar on 
the left wrist.

16.  Entitlement to an initial compensable rating prior to 
October 28, 2008 and in excess of 30 percent since October 28, 
2008 for chronic adjustment disorder.

17.  Entitlement to an initial compensable rating for right elbow 
olecranon spur.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In December 2007, the Board 
remanded the appeal for further development.

As the appeal involves a request for higher initial ratings 
following grants of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In an April 2009 rating decision, the RO increased the ratings 
for the Veteran's chronic adjustment disorder (previously 
characterized as major depressive disorder) to 30 percent 
effective October 28, 2008; left foot bunion formation and hallux 
valgus to 10 percent effective October 17, 2007; degenerative 
disc disease of the cervical spine to 10 percent effective August 
21, 2006; residuals of right Achilles tendon surgery to 10 
percent effective July 23, 2008; and left wrist synovial cyst to 
10 percent effective July 23, 2008; and assigned a separate 10 
percent rating for a scar on the forehead effective December 23, 
2003.

As higher ratings are available for the Veteran's disabilities, 
prior to and/or since the assigned effective dates, the claims 
remain before the Board and are as listed on the title page.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The record reflects that the Veteran underwent a bunionectomy on 
the left foot sometime prior to October 17, 2007; however, this 
was not a matter of record at the time of the prior remand.  
Thus, the issue involving the left foot bunion formation and 
hallux valgus has been recharacterized as stated on the title 
page.

Service connection has been granted for scars of the nose and 
right foot.  The Board notes that this involves scars on the 
underside of the nose, left nostril, right great toe, and right 
second toe.  Thus, the Board has characterized the issues as 
stated on the title page.

Additional evidence has been added to the record since the 
issuance of the most recent supplemental statement of the case 
(SSOC) in April 2009.  In a June 2010 statement, the Veteran's 
representative waived RO review of this evidence.  The Board 
accepts this additional evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to an initial compensable rating for 
bilateral pes planus, an initial compensable rating for mild 
nuclear sclerotic cataracts and vitreous, an initial compensable 
rating for a scar of the left nostril, and an initial compensable 
rating for a scar of the right second toe are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the December 23, 2003 date of service connection to July 
22, 2008, the Veteran's left wrist synovial cyst had been 
manifested by normal pain-free range of motion of the left wrist.  

2.  Since July 23, 2008, the Veteran's left wrist synovial cyst 
has been manifested by decreased range of motion with pain on 
motion; however, it has not been manifested by the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations, or ankylosis of the 
wrist.

3.  From the December 23, 2003 date of service connection to 
October 16, 2007, the Veteran's left foot hallux valgus status 
post bunionectomy had not been manifested by severe hallux valgus 
equivalent to the amputation of the great toe or hallux valgus 
that has been operated on with resection of the metatarsal head.

4.  Since October 17, 2007, the Veteran's left foot hallux valgus 
status post bunionectomy has not been manifested by moderately 
severe malunion or nonunion of the tarsal or metatarsal bones, or 
moderately severe foot injury.

5.  From the December 23, 2003 date of service connection to 
August 20, 2006, the Veteran's degenerative disc disease of the 
cervical spine had been manifested by x-ray evidence of arthritis 
of a group of minor joints and consistent reports of pain that 
are comparable to noncompensable limitation of motion of the 
cervical spine.  

6.  Since the December 23, 2003 date of service connection, the 
Veteran's degenerative disc disease of the cervical spine has 
more nearly approximated forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees, and muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.  

7.  Since the December 23, 2003 date of service connection, the 
Veteran's residuals of nasal septum surgery have not been 
manifested by 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  

8.  From the December 23, 2003 date of service connection to July 
22, 2008, the Veteran's residuals of right Achilles tendon 
surgery had not been manifested by moderate limited motion of the 
ankle.  

9.  Since July 23, 2008, the Veteran's residuals of right 
Achilles tendon surgery have been manifested by marked limited 
motion of the ankle.  

10.  From the December 23, 2003 date of service connection to 
July 22, 2008, the Veteran's GERD had been manifested by 
persistently recurrent epigastric distress but not by dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain.

11.  Since July 23, 2008, the Veteran's GERD has been manifested 
by moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.

12.  Since the December 23, 2003 date of service connection, the 
Veteran's scar on the forehead has been manifested by one 
characteristic of disfigurement.

13.  Since the December 23, 2003 date of service connection, the 
Veteran's scar on the underside of the nose has been manifested 
by a 2 by 0.5 cm scar with no tenderness on palpation, skin 
ulceration or breakdown, underlying soft tissue damage or loss, 
elevation or depression, hypo- or hyper-pigmentation, abnormal 
texture, or induration or inflexibility.

14.  Since the December 23, 2003 date of service connection, the 
Veteran's scar on the right rib area has been manifested by a 5 
by 0.75 cm scar with no tenderness on palpation, adherence to 
underlying tissue, limitation of motion or loss of function, 
underlying soft tissue damage, or skin ulceration or breakdown.  

15.  Since the December 23, 2003 date of service connection, the 
Veteran's scar on the right great toe has been manifested by a 9 
by 1 cm scar with no tenderness on palpation, adherence to 
underlying tissue, limitation of motion or loss of function, 
underlying soft tissue damage, or skin ulceration or breakdown.  

16.  Since the December 23, 2003 date of service connection, the 
Veteran's scar on the left wrist has been manifested by a 2 by 
0.5 cm scar with no tenderness on palpation, adherence to 
underlying tissue, limitation of motion or loss of function, 
underlying soft tissue damage, or skin ulceration or breakdown.  

17.  From the December 23, 2003 date of service connection to 
October 27, 2008, the Veteran's chronic adjustment disorder had 
been manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
normal conversation).

18.  Since the December 23, 2003 date of service connection, the 
Veteran's right elbow olecranon spur has not been manifested by 
flexion limited to 100 degrees or extension limited to 45 
degrees.  


CONCLUSIONS OF LAW

1.  Prior to July 23, 2008, the criteria for an initial 
compensable rating for left wrist synovial cyst are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5020, 5214, 5215 (2009).

2.  Since July 23, 2008, the criteria for a rating in excess of 
10 percent for left wrist synovial cyst are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5214 
(2009).

3.  Prior to October 17, 2007, the criteria for an initial 
compensable rating for left foot hallux valgus status post 
bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5280 
(2009).

4.  Since October 17, 2007, the criteria for a rating in excess 
of 10 percent for left foot hallux valgus status post 
bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5283, 5284 
(2009).

5.  Resolving all reasonable doubt in the Veteran's favor, prior 
to August 21, 2006, the criteria for an initial 10 percent 
rating, but no higher, for degenerative disc disease of the 
cervical spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2009).

6.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2009).

7.  The criteria for an initial compensable rating for residuals 
of nasal septum surgery are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code 6502; 4.104 Diagnostic Code 6846 (2009).

8.  Prior to July 23, 2008, the criteria for an initial 
compensable rating for residuals of right Achilles tendon surgery 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).

9.  Since July 23, 2008, the criteria for a 20 percent rating, 
but no higher, for residuals of right Achilles tendon surgery are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).

10.  Prior to July 23, 2008, the criteria for an initial 
compensable rating for GERD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2009).

11.  Since July 23, 2008, the criteria for a 10 percent rating, 
but no higher, for GERD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7319 (2009).

12.  The criteria for an initial rating in excess of 10 percent 
for a scar on the forehead are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2009).

13.  The criteria for an initial compensable rating for a scar on 
the underside of the nose are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2009).

14.  The criteria for an initial compensable rating for a scar on 
the right rib area are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7805 (2009).

15.  The criteria for an initial compensable rating for a scar on 
the right great toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7805 (2009).

16.  The criteria for an initial compensable rating for a scar on 
the left wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7805 
(2009).

17.  Prior to October 28, 2008, the criteria for an initial 30 
percent rating, but no higher, for chronic adjustment disorder 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9400 (2009).

18.  The criteria for an initial compensable rating for right 
elbow olecranon spur are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5206, 5207 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the 
March 2004 rating decision, he was provided notice of the VCAA in 
October 2003.  An additional VCAA letter was sent later that 
month for subsequently filed claims.  The VCAA letters indicated 
the types of information and evidence necessary to substantiate 
the then claims for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  The Veteran 
received additional notice in January 2008, pertaining to the 
downstream disability rating and effective date elements of his 
claims, with subsequent readjudication in an April 2009 
supplemental statement of the case (SSOC).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 F.3d 
1328; Pelegrini, 18 Vet. App. 112.

Moreover, it is well to observe that service connection for the 
claimed disabilities has been established and initial ratings 
assigned.  Thus, the Veteran has been awarded the benefits 
sought, and such claims have been substantiated.  See Dingess, 19 
Vet. App. 473.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to these matters, because the purpose for 
which such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding the 
Veteran service connection for his disabilities and assigning 
initial disability ratings for the conditions, he filed a notice 
of disagreement (NOD) contesting the initial rating 
determinations.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a statement of the case (SOC) that addressed the initial 
ratings assigned for his disabilities, included notice of the 
criteria for higher ratings for the conditions, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In the December 2007 remand, the Board requested that the RO ask 
the Veteran to identify any pertinent evidence and schedule him 
for VA examinations to determine the current severity of his 
disabilities.  The RO asked him to identify pertinent evidence 
via a January 2008 letter, and afforded him VA examinations in 
July and October 2008 and the examiners provided findings that 
were substantially responsive to the Board's request.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  

All relevant evidence necessary for an equitable resolution of 
the issues herein decided has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private treatment reports, VA examination 
reports, and statements from the Veteran and his representative.  
The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2009).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Left Wrist Synovial Cyst

The Veteran's left wrist synovial cyst has been rated under 
Diagnostic Code 5020-5003, 38 C.F.R. § 4.71a (2009), and is thus 
rated on the basis of residuals under Diagnostic Code 5003 for 
degenerative arthritis.  See 38 C.F.R. § 4.27 (2009).  A 
noncompensable rating has been assigned prior to July 23, 2008 
and a 10 percent rating has been assigned since July 23, 2008.

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups warrants a 10 
percent rating and x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations warrants a 20 percent rating.

Under Diagnostic Code 5215, limitation of motion of the wrist 
warrants a 10 percent rating when dorsiflexion is less than 15 
degrees or when palmar flexion is limited in line with the 
forearm.

Dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar 
deviation to 45 degrees, and radial deviation to 20 degrees are 
considered normal ranges of motion of the wrist.  Plate I, 38 
C.F.R. § 4.71a.

After review, the Board finds that a higher rating is not 
warranted for the Veteran's left wrist synovial cyst prior to or 
since July 23, 2008.

A November 2003 VA examination report reflects a history of a 
recurrent lump on the back of the left wrist that has been 
surgically aspirated.  The Veteran stated that it does not 
interfere with the use of his wrist or activities of daily 
living.  The examiner noted that there was a stable synovial cyst 
without tenderness or disruption in function of the left wrist.  
Dorsiflexion was to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 degrees 
without restriction or pain.  Pain, weakness, lack of endurance, 
fatigue, or incoordination did not impact further on the range of 
motion.  The diagnosis was of a stable synovial cyst on the 
dorsal aspect of the left wrist with no other pathology.

A July 23, 2008 VA examination report reflects complaints of pain 
and stiffness of the left wrist.  There was 60 degrees of 
dorsiflexion and 40 degrees of palmar flexion with pain at the 
ends of range of motion.  There was no additional loss of motion 
on repetitive use.  Ulnar deviation and radial deviation were 
normal with no additional loss of motion due to repetitive use.

There are no x-rays of the Veteran's left wrist.

Given the above, from the December 23, 2003 date of service 
connection to July 22, 2008, the Veteran's left wrist synovial 
cyst had been manifested by normal pain-free range of motion of 
the left wrist.  Thus, even with x-ray evidence of arthritis, 
without limitation of motion, a compensable rating is not 
warranted under Diagnostic Code 5003 or 5215.

Since July 23, 2008, the Veteran's left wrist synovial cyst has 
been manifested by reduced range of motion with painful motion.  
However, even with x-ray evidence of arthritis, without the 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a higher 
rating is not warranted under Diagnostic Code 5003.  Although the 
Veteran has reduced range of motion of the wrist, a higher rating 
is not warranted under Diagnostic Code 5215 as it provides for a 
maximum 10 percent.  

While recognizing that the Veteran has complaints of pain, the 
record does not reflect evidence of additional impairment of his 
left wrist on clinical examination, as caused by such pain, 
weakness or related factors.  While the record reflects the 
Veteran's complaints of pain on use, the objective evidence of 
record indicates no additional limitation of motion for all 
ranges of motion.  The July 2008 VA examiner indicated that there 
was no additional loss of motion on repetitive use.  Therefore, 
although it has no reason to doubt that the Veteran suffers from 
painful flare-ups, the Board is unable to identify any clinical 
findings which would warrant a higher rating under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The Board has considered other applicable rating criteria for 
rating the Veteran's left wrist synovial cyst.  However, without 
objective evidence of ankylosis of the wrist, a higher rating is 
not warranted under Diagnostic Code 5214.

Left Foot Hallux Valgus Status Post Bunionectomy

The Veteran's left foot hallux valgus status post bunionectomy 
has been rated under Diagnostic Code 5280, 38 C.F.R. § 4.71a.  A 
noncompensable rating has been assigned prior to October 17, 2007 
and a 10 percent rating has been assigned since October 17, 2007.

Under Diagnostic Code 5280, unilateral severe hallux valgus 
equivalent to the amputation of the great toe or hallux valgus 
that has been operated on with resection of the metatarsal head 
warrants a 10 percent rating.  

After review, the Board finds that a higher rating is not 
warranted for the Veteran's left foot bunion formation and hallux 
valgus prior to or since October 17, 2007.

A November 2003 VA examination report reflects a history of 
bunion formation on the left foot with a tendency for the great 
toe to point outwards.  There was a valgus deviation of the great 
toe to the extent of 20 degrees.  The diagnosis was of hallux 
valgus of the left foot associated with bunion formation.

January 2004 VA x-rays of the left foot revealed moderate hallux 
valgus with a bunion on the first metatarsal phalangeal joint.

October 17, 2007 VA x-rays of the left foot revealed mild 
osteoarthritis of the metatarsal phalangeal joint of the first 
metatarsal, evidence of an old osteotomy of the head and neck of 
the first metatarsal, intact bony structures with no evidence of 
fracture or dislocation, and no associated soft tissue 
abnormalities.

A July 2008 VA examination report reflects a history of a left 
bunionectomy in 2003.  The examiner opined that the functional 
effect of the Veteran's left foot bunion formation and hallux 
valgus is not as great as that of amputation of the great toe.  

Initially, the Board notes that the 10 percent rating effective 
October 17, 2007 has been granted based on x-ray evidence of 
arthritis.  Diagnostic Code 5003.  However, based on the evidence 
of record - the diagnosis of hallux valgus and opinion that it is 
not equivalent to the amputation of the great toe, the Board 
observes that the Veteran's disability is more appropriately 
evaluated under Diagnostic Code 5280 for hallux valgus.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Given the above, from the December 23, 2003 date of service 
connection to October 16, 2007, the Board finds that the 
Veteran's left foot bunion formation and hallux valgus/left foot 
hallux valgus status post bunionectomy had not been manifested by 
severe hallux valgus equivalent to the amputation of the great 
toe.  Further, although he had a bunionectomy, he did not undergo 
resection of the metatarsal head, as evidenced by x-rays showing 
that he retained the metatarsal.  Thus, an initial compensable 
rating prior to October 17, 2007 is not warranted under 
Diagnostic Code 5280.  

As for the period since October 17, 2007, the Veteran has been 
awarded a 10 percent rating based on x-ray evidence of arthritis.  
As discussed above, his disability is more appropriately 
evaluated under Diagnostic Code 5280.  As a 10 percent rating is 
the maximum allowed under Diagnostic Code 5280, the Board has 
considered alternative Diagnostic Codes to determine whether the 
Veteran's left foot hallux valgus status post bunionectomy 
warrants a higher rating.  See Butts, 5 Vet. App. at 538.  
However, without objective evidence of moderately severe malunion 
or nonunion of the tarsal or metatarsal bones, a higher rating is 
not warranted under Diagnostic Code 5283.  In this regard, 
October 17, 2007 x-rays revealed intact bony structures with no 
evidence of fracture or dislocation.  Likewise, without objective 
evidence of moderately severe foot injury, a higher rating is not 
warranted under Diagnostic Code 5284.  Here, the Board notes that 
the disability only involves the great toe and is thus not 
comparable to a moderately severe foot injury.  Thus, a rating in 
excess of 10 percent since October 17, 2007 is not warranted.

Degenerative Disc Disease of the Cervical Spine

The Veteran's degenerative disc disease of the cervical spine has 
been rated under Diagnostic Code 5243, 38 C.F.R. § 4.71a (2009).  
A noncompensable rating has been assigned prior to August 21, 
2006 and a 10 percent rating has been assigned since August 21, 
2006.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the following ratings are assignable with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease:  

10 percent for forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent for forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

30 percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.

40 percent for unfavorable ankylosis of the entire cervical 
spine.

100 percent for unfavorable ankylosis of the entire spine.

Forward flexion, extension, and left and right lateral flexion to 
45 degrees, each, and left and right lateral rotation to 80 
degrees, are considered normal ranges of motion of the cervical 
spine.  Plate V, 38 C.F.R. § 4.71a.  

After review, the Board finds that an initial 10 percent rating 
is warranted for degenerative disc disease of the cervical spine 
prior to August 21, 2006, but a higher rating is not warranted at 
any time since the date of service connection.

A November 2003 VA examination report reflects a history of a 
motor vehicle accident in March 1990 at which time the Veteran 
experienced pain in the neck and was placed on profile for two 
weeks before returning to full duty.  He denied any sustained 
radiation of pain to the upper extremities and indicated that the 
condition did not interfere with ordinary lifting or carrying, 
posture, or gait.  Forward flexion was to 65 degrees, extension 
to 50 degrees, left and right lateral flexion to 40 degrees, and 
left and right lateral rotation to 80 degrees, without pain.  The 
examiner noted that pain, weakness, lack of endurance, fatigue, 
or incoordination did not impact further on the range of motion.  
Posture and gait were normal.  Motor, sensory, and reflex 
examinations were normal.  X-rays revealed mild to moderate 
diffuse spondylosis but no appreciable disc space narrowing or 
abnormality within the foramina.

A March 2004 private treatment note reflects complaints of neck 
pain.

In May 2004 correspondence, the Veteran stated that he still has 
severe cervical spine pain.

August 21, 2006 VA x-rays of the cervical spine revealed 
posterior osteophytes on C3 and C4 with narrowing of the right C3 
and C4 neural foramen.  The impression was of mild degenerative 
changes at C3 and C4.

A July 2008 VA examination found forward flexion to 40 degrees, 
extension to 20 degrees, left and right lateral flexion to 45 
degrees, right lateral rotation to 40 degrees, and left lateral 
rotation to 30 degrees, with pain at the ends of range of motion.  
On repetitive use, forward flexion was additionally limited to 15 
degrees, extension to 15 degrees, and left lateral rotation to 25 
degrees, with pain being the factor most responsible for the 
additional loss of motion.  There was no additional loss of 
motion of the other ranges of motion.  The Veteran complained of 
tingling in the arms with fingers locking up and numbness of the 
left arm with the small finger not working.  There were spasms 
and tenderness but no atrophy, guarding, or weakness.  The 
examiner indicated that the muscle spasms and localized 
tenderness were not severe enough to be responsible for an 
abnormal gait or spinal contour.  Muscle strength and reflexes in 
the upper extremities were normal.  Sensory examination was 
normal except for impaired vibration sense on the right.  

Initially, the Board notes that the 10 percent rating effective 
August 21, 2006 has been granted based on x-ray evidence of 
arthritis.  Diagnostic Code 5003.

Given the above, despite the normal range of motion findings at 
the November 2003 examination prior to separation from service, 
from the December 23, 2003 date of the service connection to 
August 20, 2006, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his disability had been manifested by 
x-ray evidence of arthritis of a group of minor joints and 
consistent reports of pain that are comparable to noncompensable 
limitation of motion of the cervical spine.  Thus, a 10 percent 
rating is warranted for degenerative disc disease of the cervical 
spine under Diagnostic Code 5003 prior to August 21, 2006.

However, a higher rating is not warranted at any time since the 
date of service connection.  The Veteran had forward flexion to 
65 degrees in November 2003 and to 40 degrees in July 2008.  
Forward flexion decreased to 15 degrees on repetition in July 
2008; however, the Board finds that his overall disability 
picture more nearly approximates forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, and muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  In this regard, forward flexion 
appears to have been 65 to 40 degrees on a normal basis and only 
decreasing to 15 degrees during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  Indeed, after completing his activities 
of daily living and making the trip to the VA Medical Center for 
his examination, his forward flexion was initially 40 degrees.  
It did not decrease until it was repetitively tested.  Combined 
range of motion has been 355 and 220 degrees.  Even using the 
decreased range of motion on repetition, combined range of motion 
was still 185 degrees.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
Lastly, muscle spasms and localized tenderness were not severe 
enough to result in abnormal gait or spinal contour.  Given the 
above, the Board finds that the Veteran's overall disability 
picture, based on the totality of the evidence, more nearly 
approximates the criteria of a 10 percent rating.  

Although the Veteran complained of numbness and paresthesias in 
the arms in July 2008, the VA examiner indicated that they were 
not related to degenerative disc disease of the cervical spine, 
attributing them instead to his sarcoid.  The examiner also 
indicated that the Veteran does not have intervertebral disc 
syndrome (IVDS).  Thus, the Board finds that the rating criteria 
for evaluating IVDS do not apply and his disability picture does 
not warrant a separate compensable rating for neurological 
manifestations of IVDS.  

Residuals of Nasal Septum Surgery

The Veteran's residuals of nasal septum surgery have been rated 
as noncompensable under Diagnostic Code 6846-6502, 38 C.F.R. §§ 
4.97, 4.104 (2009), and are thus rated on the basis of residuals 
under Diagnostic Code 6502 for deviation of the nasal septum.  
See 38 C.F.R. § 4.27.  

Under Diagnostic Code 6502, a 10 percent rating is assigned for 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.

After review, the Board finds that an initial compensable rating 
is not warranted for residuals of nasal septum surgery.

A November 2003 VA examination report reflects a history of 
sarcoidosis resulting in nasal septum surgery.  There was no sign 
of nasal obstruction.

A July 2008 VA examination report reflects that there was no 
evidence of obstruction of the nasal passages on either side.

Given the above, since the December 23, 2003 date of service 
connection, the Board finds that the Veteran's residuals of nasal 
septum surgery have not been manifested by 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on one 
side.  Thus, an initial compensable rating is not warranted under 
Diagnostic Code 6502.

The Board has considered other applicable rating criteria for 
rating the Veteran's residuals of nasal septum surgery.  However, 
no other Diagnostic Code provides for a compensable rating.

Residuals of Right Achilles Tendon Surgery

The Veteran's residuals of right Achilles tendon surgery have 
been rated under Diagnostic Code 5299-5024, 38 C.F.R. § 4.71a, 
indicating that the disability has been rated by analogy (5299 
represents an unlisted condition being rated by analogy).  See 38 
C.F.R. § 4.20 (2009).  A noncompensable rating has been assigned 
prior to July 23, 2008 and a 10 percent rating has been assigned 
since July 23, 2008.

Under Diagnostic Code 5024 for tenosynovitis, the disability will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis.  

Under Diagnostic Code 5271, moderate limited motion of the ankle 
warrants a 10 percent rating, and marked limited motion warrants 
a 20 percent rating.  

Dorsiflexion to 20 degrees and plantar flexion to 45 degrees are 
considered normal ranges of motion of the ankle.  Plate II, 38 
C.F.R. § 4.71.

After review, the Board finds that an initial compensable rating 
is not warranted for residuals of right Achilles tendon surgery 
prior to July 23, 2008, but a 20 percent rating is warranted 
since July 23, 2008.

A November 2003 VA examination report reflects a history of 
surgery to lengthen the right Achilles tendon.  The right ankle 
was normal in outline and symmetric in form and function with the 
left.  There was no heat, redness, swelling, muscle atrophy, or 
change in perception of the foot.  Dorsiflexion was to 20 degrees 
and plantar flexion was to 45 degrees without restriction or 
pain.  Pain, weakness, lack of endurance, fatigue, or 
incoordination did not impact further on the range of motion.  
The diagnosis was of status post surgery to right Achilles tendon 
with no residual pathology.

October 17, 2007 VA x-rays of the right foot revealed mild 
osteoarthritis of the metatarsal phalangeal joint of the first 
metatarsal, intact bony structures with no evidence of fracture 
or dislocation, and no associated soft tissue abnormalities.

A July 23, 2008 VA examination report reflects complaints of 
pain, stiffness, and weakness.  The examiner indicated that 
dorsiflexion was from -10 to -10 degrees, indicating that the 
Veteran's foot was downgoing at an angle of 10 degrees and that 
there was no further dorsiflexion.  Plantar flexion was from 10 
to 20 degrees, confirming that the Veteran's foot was downgoing 
to 10 degrees in plantar flexion.  There was no additional loss 
of motion on repetitive use for either range of motion.

Given the above, from the December 23, 2003 date of service 
connection to July 22, 2008, the Board finds that the Veteran's 
residuals of right Achilles tendon surgery had not been 
manifested by moderate limited motion of the ankle.  Thus, an 
initial compensable rating is not warranted under Diagnostic Code 
5271.

Since July 23, 2008, the Board finds that the Veteran's residuals 
of right Achilles tendon surgery have been manifested by marked 
limited motion of the ankle, warranting a 20 percent rating under 
Diagnostic Code 5271.  An even higher rating is not warranted as 
his disability is not reflective of ankylosis of the ankle.  
Diagnostic Code 5270.  Although he was not able to dorsiflex the 
ankle, he was able to plantar flex the ankle, evidencing the 
presence of active motion.  A higher rating is not warranted any 
time prior to July 23, 2008, as there is no evidence of record 
prior to that date indicating such symptoms.  

The Board has considered other applicable rating criteria for 
rating the Veteran's residuals of right Achilles tendon surgery.  
However, without objective evidence of ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy, a higher rating is not warranted 
under Diagnostic Code 5272, 5273, or 5274.

Gastroesophageal Reflux Disease

The Veteran's gastroesophageal reflux disease (GERD) has been 
rated as noncompensable under Diagnostic Code 7346, 38 C.F.R. § 
4.114 (2009).

Under Diagnostic Code 7346, a 10 percent rating is warranted for 
a hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

After review, the Board finds that an initial compensable rating 
is not warranted for GERD prior to July 23, 2008, but a 10 
percent rating is warranted since July 23, 2008.

A November 2003 VA examination report reflects a history of 
heartburn for several years relieved by a proton pump inhibitor.  
There were no indications of side effects from the medication or 
of any complications from the condition.  An upper GI series 
revealed minimal gastroesophageal reflux into the distal one 
third of the esophagus that cleared on resumption of upright 
posture.  The diagnosis was of GERD with no hiatal hernia.

A July 2008 VA examination report reflects complaints of 
epigastric pain, nausea, belching, early satiety, and episodes of 
diarrhea lasting two days, but no vomiting, hematemesis, melena, 
anemia, weight loss, dysphagia, pyrosis, regurgitation, or 
substernal or arm or shoulder pain.  The Veteran was taking a 
proton pump inhibitor with good results.  There were no signs of 
weight loss or malnutrition, or anemia.

Given the above, since the December 23, 2003 date of service 
connection, the Board finds that the Veteran's GERD has not been 
manifested by two or more of the symptoms for the 30 percent 
evaluation of less severity.  In November 2003, he complained 
only of pyrosis (heartburn).  In July 2008, he complained only of 
epigastric pain.  At no time has his disability been manifested 
by at least two of the symptoms for the 30 percent rating.  Thus, 
an initial compensable rating is not warranted under Diagnostic 
Code 7346.

The Board has considered other applicable rating criteria for 
rating the Veteran's GERD.  Since the July 23, 2008 date of the 
VA examination, with frequent episodes of bowel disturbance with 
abdominal distress, the Board finds that his disability is 
reflective of moderate irritable colon syndrome, warranting a 10 
percent rating under Diagnostic Code 7319.  A higher rating is 
not warranted as his disability has not been reflective of 
diarrhea, or alternating diarrhea and constipation, with more or 
less constant abdominal distress.  In this regard, the Veteran 
experiences epigastric distress for only one to two hours after 
eating.  A higher rating is not warranted any time prior to July 
23, 2008, as there is no evidence of record prior to that date 
indicating such symptoms.  An even higher rating is not warranted 
under any other Diagnostic Code.

Scars

The Veteran's scars on the underside of the nose, right rib area, 
right great toe, and left wrist have been rated as noncompensable 
under Diagnostic Code 7805, 38 C.F.R. § 4.118 (2009).  Under this 
code, scars will be rated on limitation of function of the 
affected part.  

The Veteran's scar on the forehead has been rated as 10 percent 
under Diagnostic Code 7800, 38 C.F.R. § 4.118.  

Under this code, for disfigurement of the head, face, or neck, a 
10 percent rating is warranted for one characteristic of 
disfigurement.  A 30 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or for two 
or three characteristics of disfigurement.  A 50 percent rating 
is warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or for four or five characteristics of 
disfigurement.  An 80 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or for six or more characteristics of disfigurement.  

The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: scar 5 or more inches (13 or more 
cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.), 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.), and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (1), 38 C.F.R. § 
4.118.

Tissue loss of the auricle will be rated under Diagnostic Code 
6207 (loss of auricle) and anatomical loss of the eye will be 
rated under Diagnostic Code 6061 (anatomical loss of both eyes) 
or Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (2), 38 C.F.R. § 4.118.

Unretouched color photographs will be taken into consideration 
when evaluating under these criteria.  Note (3), 38 C.F.R. § 
4.118.

After review, the Board finds that an initial rating in excess of 
10 percent is not warranted for the Veteran's scar on the 
forehead and an initial compensable rating is not warranted for 
any of the other scars.

A November 2003 VA examination conducted prior to discharge from 
service reflects a history of plastic surgery to repair the nose, 
which required surgery for granulomatous involvement of the nasal 
tissue, a donation of a segment of bone from a right rib, 
surgical correction of right hallux valgus and a claw toe of the 
second digit, and removal of a lump on the left wrist.  The scar 
on the forehead was 8 cm long and an average of 0.2 cm wide, not 
associated with any marked elevation or depression, with minimal 
change in pigmentation being characterized by a mild shiny 
appearance.  There was a 2 cm graft on the underside of the nose 
and a 1 cm scar on the left nostril on the left side of the 
graft, both well healed without complications or gross 
disfigurement.  There was a 5 cm scar on the right mid chest that 
was well healed without complications or disfigurement.  There 
was a 9 cm scar over the dorsal aspect of the right first 
metatarsal phalangeal joint, representing the repair of a bunion 
and hallux valgus, that was well healed without complications or 
disfigurement.  The examiner noted that there was no scar on the 
left wrist.

A July 2008 VA examination report reflects that the scar on the 
forehead was 6 by 1 cm with no tenderness on palpation, adherence 
to underlying tissue, underlying soft tissue damage or loss, skin 
ulceration or breakdown, elevation or depression, hypo- or hyper-
pigmentation, abnormal texture, or induration or inflexibility.  
The scar on the nose was 1.5 by 0.5 cm with no tenderness on 
palpation, skin ulceration or breakdown, underlying soft tissue 
damage or loss, elevation or depression, hypo- or hyper-
pigmentation, abnormal texture, or induration or inflexibility.  
The scar on the right lower rib cage was 4 by 0.75 cm with no 
tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft tissue 
damage, or skin ulceration or breakdown.  The scar on the dorsum 
of the left wrist was 2 by 0.5 cm with no tenderness on 
palpation, adherence to underlying tissue, limitation of motion 
or loss of function, underlying soft tissue damage, or skin 
ulceration or breakdown.  There was a 9 by 1 cm scar on the top 
of the right foot with no adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft tissue 
damage, or skin ulceration or breakdown.  There was tenderness on 
palpation but the examiner noted that the tenderness was of the 
bones below the scar and not the scar itself.

Given the above, since the December 23, 2003 date of service 
connection, the Board finds that the Veteran's scar on the 
forehead has been manifested by one characteristic of 
disfigurement, that of being at least one-quarter inch (0.6 cm.) 
wide at widest part.  Thus, his disability warrants a 
continuation of the current 10 percent rating.

Since the date of service connection, the Board finds that his 
scar on the underside of the nose has been manifested by a 2 by 
0.5 cm scar that was well healed without complications or gross 
disfigurement with no tenderness on palpation, skin ulceration or 
breakdown, underlying soft tissue damage or loss, elevation or 
depression, hypo- or hyper-pigmentation, abnormal texture, or 
induration or inflexibility.  Without a characteristic of 
disfigurement, his scar on the underside of the nose does not 
warrant a compensable rating under Diagnostic Code 7800.

Since the date of service connection, the Board finds that his 
scar on the right rib area has been manifested by a 5 by 0.75 cm 
scar on the right mid chest that was well healed without 
complications or disfigurement with no tenderness on palpation, 
adherence to underlying tissue, limitation of motion or loss of 
function, underlying soft tissue damage, or skin ulceration or 
breakdown.  Without any limitation of function of affected part, 
his disability does not warrant a compensable rating under 
Diagnostic Code 7805.  

Since the date of service connection, the Board finds that his 
scar on the right great toe has been manifested by a 9 by 1 cm 
scar that was well healed without complications or disfigurement 
with no tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft tissue 
damage, or skin ulceration or breakdown.  Here, the Board 
reiterates that the examiner noted that, although there was 
tenderness over the area of the scar, the tenderness was of the 
bones below the scar and not the scar itself.  Without any 
limitation of function of affected part, his disability does not 
warrant a compensable rating under Diagnostic Code 7805.

Since the date of service connection, the Board finds that his 
scar on the left wrist has been manifested by a 2 by 0.5 cm scar 
with no tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft tissue 
damage, or skin ulceration or breakdown.  Without any limitation 
of function of affected part, his disability does not warrant a 
compensable rating under Diagnostic Code 7805.

The Board has considered other applicable rating criteria for 
rating the scars on the right rib area, right great toe, and left 
wrist,  However, given the relatively small sizes of the scars 
and without objective evidence of underlying soft tissue damage, 
instability, or pain on examination, a compensable rating is not 
warranted under Diagnostic Code 7801, 7802, 7803, or 7804.

Chronic Adjustment Disorder

The Veteran's chronic adjustment disorder has been rated under 
Diagnostic Code 9434, 38 C.F.R. § 4.130 (2009).  A noncompensable 
rating has been assigned prior to October 28, 2008 and a 30 
percent rating has been assigned since October 28, 2008.

The following ratings are available under the General Rating 
Formula for Mental Disorders:

A 10 percent rating contemplates occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress; or symptoms controlled by 
continuous medication.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).

After review, the Board finds that an initial 30 percent rating 
is warranted for the Veteran's chronic adjustment disorder prior 
to October 28, 2008, but a higher rating is not warranted at any 
time since the date of service connection.

A November 2003 VA examination report completed prior to 
discharge from service reflects a history of developing 
depression following surgery on his nose, which resulted in a 
perforated septum requiring many additional surgeries.  The 
Veteran complained of sleep impairment, lack of energy, loss of 
interest in many activities, decreased appetite, adequate 
concentration as long as he is able to rest, anger with thoughts 
of revenge, and an inability to trust others.  He also found it 
hard to leave the house.  He denied suicidal ideations.  He was 
divorced and raising two daughters on his own.  He arrived 20 
minutes late for the examination because he had difficulty 
following directions to the appointment.

Examination found the Veteran to be pleasant and cooperative, 
appropriately dressed, and alert and oriented times three with a 
depressed mood, restricted affect, normal speech, organized and 
logical thoughts, no evidence of psychosis and no signs of 
psychomotor agitation or retardation, although he became angry 
during the examination.  He denied suicidal and homicidal 
ideations.  He could recall three objects immediately and two out 
of three objects at one and five minutes.  He performed serial 7s 
with two errors and he could recall four digits forwards and 
backwards.  He had a good fund of knowledge.  Proverb 
interpretation was abstract.  He showed good insight and 
appropriate judgment.

The examiner provided a diagnosis of major depressive disorder, 
single episode, moderate severity, and assigned a GAF score of 
60.  

In May 2004 correspondence, the Veteran stated that he has not 
recovered from the traumatic stress of being harassed by the 
chain of command in service in regard to extremist groups and 
racism.

An October 28, 2008 VA examination report reflects complaints of 
having an angry mood, limited energy, sleep impairment, 
fluctuating appetite, and significant problems with mental focus 
such as forgetting appointments.  The Veteran was taking an anti-
depressant but did not notice any significant improvement in 
symptoms.  

Examination found the Veteran to be oriented times three, clean, 
neatly groomed, and appropriately dressed with no psychomotor or 
speech impairment, cooperative attitude, normal affect, dysphoric 
mood, intact attention, no impairment of thought process or 
content, no delusions, good judgment and insight, average 
intelligence, no inappropriate behavior, no obsessive or 
ritualistic behavior, panic attacks several times per month, 
history of non-specific suicidal ideation but no indication of 
any clear plan or intent, and fair impulse control with no 
episodes of violence.  He was divorced, living with his two 
daughters, and not in a relationship.  He reported very limited 
social support, spending most of his free time at home, and not 
engaging in basketball, swimming, or pool due to a loss of 
physical ability and loss of interest.  Remote memory was normal 
but recent and immediate memory were mildly impaired, citing that 
he has forgotten several medical appointments within the past 
year.

Psychological testing revealed an invalid PAI clinical profile, 
indicating a strong tendency toward over-reporting symptoms and 
complaints.  The BDI-II score indicated that depressive features 
were within the severe range, but the examiner noted that, due to 
the above invalid clinical profile, it could be reasonably 
inferred that the score likely overestimates the true level of 
depressive symptoms.

The Veteran was not employed and cited injuries to the neck and 
back as prohibiting employment due to chronic pain.  He stated 
that he would have problems with reliability due to pain and 
medical problems.  He did not contend that his unemployment was 
due to the effects of his mental disorder.  

The examiner provided a diagnosis of chronic adjustment disorder 
with depressed mood and assigned a GAF score of 68.  The examiner 
stated that the Veteran's symptoms do not rise to the severity 
level needed to qualify for major depressive disorder and an 
adjustment disorder with depressed mood is more appropriate based 
on the reported onset of symptoms occurring within the context of 
a known stressor, separation from the Army.  The examiner noted 
that the Veteran's being on TDRL status is a continuing stressor 
for him.  The examiner also noted that, although the Veteran has 
some distressing nightmares related to service, there are no more 
re-experiencing symptoms to qualify for a diagnosis of PTSD.  The 
examiner concluded that there is occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to mental disorder signs and symptoms, but 
with generally satisfactory functioning (routine behavior, self-
care, and conversation normal).  The examiner added that the only 
reported impact of the Veteran's depressive features on daily 
functioning was a mild loss of interest in previously enjoyable 
activities.

Given the above, from the December 23, 2003 date of service 
connection to October 27, 2008, the Board finds that the 
Veteran's chronic adjustment disorder had been manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation).  He had symptoms of depressed mood, 
suspiciousness, chronic sleep impairment, and mild memory loss.  
Thus, a 30 percent rating is warranted prior to October 28, 2008.  

However, a higher rating is not warranted at any time since the 
date of service connection as his disability has not been 
reflective of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes the GAF scores of 60 and 68.  A GAF score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).  DSM-IV.  A GAF score of 
61 to 70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Given the Veteran's 
symptoms of record, the Board finds that the GAF score between 61 
and 70 is more reflective of his overall disability picture, 
which is of some mild symptoms.

Right Elbow Olecranon Spur

The Veteran's right elbow olecranon spur has been rated as 
noncompensable under Diagnostic Code 5015, 38 C.F.R. § 4.71a.  As 
the record reflects that the Veteran is right-handed, only the 
rating criteria for the dominant hand will be considered.

Under Diagnostic Code 5015 for benign new growths of bones, the 
disability will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  

Under Diagnostic Code 5206 for limitation of flexion of the 
forearm, flexion limited to 110 degrees is noncompensable, 
flexion limited to 100 degrees warrants a 10 percent rating, 
flexion limited to 90 degrees warrants a 20 percent rating; 
flexion limited to 70 degrees warrants a 30 percent rating, 
flexion limited to 55 degrees warrants a 40 percent rating, and 
flexion limited to 45 degrees warrants a 50 percent rating.

Under Diagnostic Code 5207 for limitation of extension of the 
forearm, extension limited to 45 or 60 degrees warrants a 10 
percent rating, extension limited to 75 degrees warrants a 20 
percent rating, extension limited to 90 degrees warrants a 30 
percent rating, extension limited to 100 degrees warrants a 40 
percent rating, and extension limited to 110 degrees warrants a 
50 percent rating.

Flexion to 145 degrees, extension to 0 degrees, forearm pronation 
to 80 degrees, and forearm supination to 85 degrees are 
considered normal ranges of motion of the elbow.  Plate I, 38 
C.F.R. § 4.71a.

After review, the Board finds that an initial compensable rating 
is not warranted for the right elbow olecranon spur.

A November 2003 VA examination report reflects a history of an 
anthrax vaccine shot in the right arm.  Flexion and extension of 
the elbow were not compromised and did not induce pain in the 
muscle compartments.  X-rays revealed an olecranon spur on the 
right elbow.  

A July 2008 VA examination report reflects complaints of 
instability, pain, stiffness, and weakness of the right elbow.  
There was flexion to 110 degrees and extension to 0 degrees with 
pain at the ends of range of motion.  Forearm pronation and 
supination were normal.  There was no additional loss of motion 
on repetitive use.  

Given the above, since the December 23, 2003 date of service 
connection, the Board finds that the Veteran's right elbow 
olecranon spur has not been manifested by flexion limited to 100 
degrees or extension limited to 45 degrees.  Thus, a compensable 
rating is not warranted under Diagnostic Code 5206 or 5207.

While recognizing that the Veteran has complaints of pain, the 
record does not reflect evidence of additional impairment of his 
right elbow on clinical examination, as caused by such pain, 
weakness or related factors.  While the record reflects the 
Veteran's complaints of pain on use, the objective evidence of 
record indicates no additional limitation of motion for all 
ranges of motion.  The July 2008 VA examiner indicated that there 
was no additional loss of motion on repetitive use.  Therefore, 
although it has no reason to doubt that the Veteran suffers from 
painful flare-ups, the Board is unable to identify any clinical 
findings which would warrant a higher rating under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The Board has considered other applicable rating criteria for 
rating the right elbow olecranon spur.  However, without 
objective evidence of ankylosis or any other impairment of the 
elbow, a compensable rating is not warranted under Diagnostic 
Code 5205, 5208, 5209, 5210, 5211, 5212, or 5213.

All Disabilities

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

The schedular evaluations for the Veteran's disabilities are not 
inadequate.  The symptoms described above for each disability are 
specifically noted in the rating criteria.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluations for his levels of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disabilities that are unusual or different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for his disabilities are therefore 
adequate.  Referral for extra-schedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-
schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

In summary, the Board has applied the benefit-of-the-doubt 
doctrine in granting higher initial ratings for degenerative disc 
disease of the cervical spine prior to August 21, 2006, residuals 
of right Achilles tendon surgery since July 23, 2008, GERD since 
July 23, 2008, and chronic adjustment disorder prior to October 
28, 2008; however, as the preponderance of the evidence is 
against higher ratings for the other disabilities and/or time 
periods, the benefit-of-the-doubt doctrine is not applicable, and 
those claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Hart, 
21 Vet. App. 505.


ORDER

An initial compensable rating prior to July 23, 2008 and a rating 
in excess of 10 percent since July 23, 2008 for left wrist 
synovial cyst is denied.

An initial compensable rating prior to October 17, 2007 and in 
excess of 10 percent since October 17, 2007 for left foot hallux 
valgus status post bunionectomy is denied.

An initial 10 percent rating prior to August 21, 2006 for 
degenerative disc disease of the cervical spine is granted, 
subject to the provisions governing the award of monetary 
benefits.

An initial compensable rating for residuals of nasal septum 
surgery is denied.

An initial compensable rating for residuals of right Achilles 
tendon surgery prior to July 23, 2008 is denied.

A 20 percent rating for residuals of right Achilles tendon 
surgery since July 23, 2008 is granted, subject to the provisions 
governing the award of monetary benefits.

A 10 percent rating for GERD since July 23, 2008 is granted, 
subject to the provisions governing the award of monetary 
benefits.

An initial rating in excess of 10 percent for a scar on the 
forehead is denied.

An initial compensable rating for a scar on the underside of the 
nose is denied.

An initial compensable rating for a scar on the right rib area is 
denied.

An initial compensable rating for a scar on the right great toe 
is denied.

An initial compensable rating for a scar on the left wrist is 
denied.

An initial 30 percent rating for chronic adjustment disorder 
prior to October 28, 2008 is granted, subject to the provisions 
governing the award of monetary benefits.

An initial compensable rating for right elbow olecranon spur is 
denied.


REMAND

In the December 2007 remand, the Board, in part, requested that 
the RO afford the Veteran a VA examination to determine the 
current severity of his bilateral pes planus and to address 
several specific questions.  

Accordingly, the Veteran underwent a VA examination in July 2008; 
however, the report of that examination does not adequately 
address the questions posed by the Board.  Although the examiner 
indicated that the weight bearing line was medial to the great 
toe, there was no bowing of the tendo achillis, there was no 
indication of swelling on use, and symptoms were fairly improved 
by orthopedic shoes or appliances, the examiner did not address 
whether there was pain on manipulation and use of the feet; 
whether there was objective evidence of marked deformity 
(pronation, abduction etc.), accentuated pain on manipulation and 
use of the feet, or characteristic callosities; or whether there 
was marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  Moreover, the examiner indicated 
that the examination was not for pes planus.  

The Board emphasizes that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the RO should afford 
the Veteran another VA examination for his bilateral pes planus 
that fully addresses the above questions.

The Veteran's mild nuclear sclerotic cataracts and vitreous have 
been rated under Diagnostic Code 6000-6028, 38 C.F.R. § 4.84a 
(2008), and is thus rated on the basis of residuals under 
Diagnostic Code 6028 for other cataract.  See 38 C.F.R. § 4.27.  
A November 2003 VA examination report reflects diagnoses of mild 
nuclear sclerotic cataracts bilaterally and vitreous cells likely 
related to the history of sarcoid and potentially lupus as well.  
A July 2008 VA examination report reflects a history of bilateral 
sarcoid uveitis, last active in June 2008, with symptoms of pain, 
redness, and blurring treated by a private ophthalmologist and a 
diagnosis of chronic bilateral uveitis secondary to sarcoid.  

Given the diagnosis of chronic uveitis, Diagnostic Code 6000 for 
uveitis is applicable.  Under this code, uveitis, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, with 
a minimum rating of 10 percent during active pathology.  38 
C.F.R. § 4.84a.  Although the Veteran's visual acuity is 
noncompensable and he has denied episodic incapacity, the July 
2008 VA examination report does not provide field vision and the 
record is inadequate as to whether he has rest-requirements.  
Further, the record reflects that he has been receiving treatment 
from a private ophthalmologist.  Thus, remand is required to 
obtain the private treatment records and to afford the Veteran 
another VA examination that adequately addresses the criteria for 
rating uveitis.

As regards the scar on the left nostril, there is inadequate 
evidence to rate this disability.  Although the November 2003 VA 
examination found a 1 cm scar on the left nostril, the July 2008 
VA examination report does not contain any findings related to 
this scar.  See Stegall, 11 Vet. App. at 271.

As regards the scar on the right second toe, the November 2003 VA 
examination report reflects a history of surgical correction of a 
claw toe of the right second toe and a finding of a small scar on 
the dorsal aspect of the right second toe that was well healed 
without complications or disfigurement.  The July 2008 
examination report, however,  does not contain any findings for 
this scar.  Thus, the Board finds that the record is inadequate 
to rate this disability.  See Stegall, 11 Vet. App. at 271.

Given the above, the RO should schedule the Veteran for a VA skin 
examination to determine the current severity of the above scars.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO should 
attempt to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims.  The RO should then assist the 
Veteran in obtaining any additional evidence 
identified following the current procedures 
set forth in 38 C.F.R. § 3.159.  In any 
event, the RO should attempt to obtain all 
treatment reports from his private 
ophthalmologist.

2.  The RO should then schedule the Veteran 
for VA examination to determine the current 
severity of his eye disability, currently 
diagnosed as chronic bilateral uveitis 
secondary to sarcoid.  His claims file should 
be available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate tests, to include field vision, 
should be conducted.  The report should set 
forth all objective findings, particularly 
the current severity of symptoms.  The 
examiner should also state whether the 
Veteran has any rest-requirements due to his 
eye disability.  A complete rationale should 
be given for all opinions and conclusions.  

3.  The RO should also schedule the Veteran 
for VA examination to determine the current 
severity of his scar on the left nostril and 
scar on the right second toe.  His claims 
file should be available to the examiner and 
reviewed in conjunction with the examination.  
All appropriate tests should be conducted.  
The report should set forth all objective 
findings, particularly the current severity 
of symptoms.  A complete rationale should be 
given for all opinions and conclusions.  

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


